Exhibit 10.1

 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
FOR THE ACQUISITION OF
 
THE LIUJIAQU COAL MINE (INNER MONGOLIA)
 
 
May 19, 2010
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
            
   
Page
       
ARTICLE I
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
1
       
1.01
Transfer of the Assets
1
         
1.02
Excluded Assets
2
         
1.03
Liabilities
3
       
ARTICLE II
PURCHASE PRICE; CLOSING
3
       
2.01
Purchase Price
3
         
2.02
Allocation
4
         
2.03
Manner of Effecting Sale
4
         
2.04
Closing and Closing Date
4
         
2.05
Method of Payment; Currency
4
       
ARTICLE III  
REPRESENTATIONS AND WARRANTIES OF EQUITY HOLDERS
5
       
3.01
Power, Authority and Organization of the Equity Holders
5
         
3.02
No Conflict
5
         
3.03
Ownership of the Company
5
         
3.04
Absence of Other Claims
5
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH EQUITY HOLDER  AND THE COMPANY REGARDING
THE COMPANY
6
       
4.01
Organization and Authorization
6
         
4.02
Absence of Other Claims
6
         
4.03
No Conflict
6
         
4.04
Required Consents and Approvals
7
         
4.05
No Violation of Law
7
         
4.06
Financial Statements
7
         
4.07
No Undisclosed Liabilities
7
         
4.08
Real Property
8
         
4.09
Personal Property
8
         
4.10
Indebtedness
9
         
4.11
Litigation
9
         
4.12
Employees
9
         
4.13     
Labor Disputes
9

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
            
4.14
Environmental Matters
9
         
4.15
Required Licenses and Permits
10
         
4.16
Insurance Policies
10
         
4.17
Suppliers and Customers
10
         
4.18
Contracts and Commitments
11
         
4.19
Agreements in Full Force and Effect
11
         
4.20
Absence of Certain Changes and Events
12
         
4.21
Tax Matters
12
         
4.22
Brokerage
13
         
4.23
Disclosure
13
       
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
13
       
5.01
Organization
13
         
5.02
Authorization
13
         
5.03
No Conflict
13
         
5.04
Brokerage
14
         
5.05
Songzai Stock
14
         
5.06
SEC Documents
14
         
5.07
Financial Statements
14
       
ARTICLE VI
COVENANTS OF THE EQUITY HOLDERS AND THE COMPANY
15
       
6.01
Pre-Closing Operations of the Company
15
         
6.02
Access; Inspection
15
         
6.03
Interim Financials
16
         
6.04
Transfer Taxes
16
         
6.05
Preparation of Supporting Documents
16
         
6.06
Notice of Breach or Potential Breach
16
         
6.07
Acquisition Proposals
17
         
6.08
Development Costs, Taxes, Utilities, Assessments and Similar Adjustments
17
       
ARTICLE VII
COVENANTS OF THE PARTIES
18
       
7.01
Approvals of Third Parties; Satisfaction of Conditions to Closing
18
         
7.02     
Confidentiality
18

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
            
7.03
Employee Benefits Plans
19
         
7.04
Casualty
19
         
7.05
Condemnation
19
       
ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF THE EQUITY HOLDERS  AND THE COMPANY
20
       
8.01
Representations and Warranties Accurate at Closing Date
20
         
8.02
Litigation
20
         
8.03
Required Governmental Approvals
20
       
ARTICLE IX
CONDITIONS TO OBLIGATIONS OF THE BUYER
21
       
9.01
Representations and Warranties Accurate at Closing Date
21
         
9.02
No Material Change
21
         
9.03
Litigation
21
         
9.04
Required Governmental Approvals
21
         
9.05
Other Necessary Consents
21
         
9.06
Opinion of Counsel to the Equity Holders and the Company
22
         
9.07
Actions by the Company
22
         
9.08
Due Diligence Review
22
         
9.09
Financing
22
         
9.10
Real Property Title Insurance
22
         
9.11
Newco Governing Documents; Profit Sharing Agreement
22
         
9.12
Development Agreement
22
         
9.13
Certificates
22
         
9.14
Documents Satisfactory in Form and Substance
23
       
ARTICLE X
INDEMNIFICATION
23
       
10.01
Indemnification Generally
23
         
10.02
Indemnity Claims
24
         
10.03
Threshold
24
         
10.04
Cap
24
         
10.05
Notice of Claim
24
         
10.06
Defense
25
         
10.07    
Right to Indemnification Not Affected by Knowledge
25

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
            
10.08
Set-off
25
       
ARTICLE XI
TERMINATION PRIOR TO CLOSING
26
       
11.01
Termination of Agreement
26
         
11.02
Termination of Obligations
26
       
ARTICLE XII
DEFINED TERMS; INTERPRETATION OF AGREEMENT
27
       
12.01
Defined Terms
27
         
12.02
Language
29
         
12.03
Including
29
         
12.04
Gender and Number
29
         
12.05
References
29
       
ARTICLE XIII
MISCELLANEOUS
29
       
13.01
No Liens Created
29
         
13.02
Entire Agreement
29
         
13.03
Amendment
29
         
13.04
Parties Bound by Agreement; Successors and Assigns
29
         
13.05
Counterparts and Facsimile
30
         
13.06
Headings
30
         
13.07
Modification and Waiver
30
         
13.08
Expenses
30
         
13.09
Notices
30
         
13.10
Governing Law; Jurisdiction
31
         
13.11
Public Announcements
31
         
13.12
No Third-Party Beneficiaries
31
         
13.13
Severability
31
         
13.14
Further Assurances
32
         
13.15    
Enforcement
32

 


 
iv

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
the 19th day of May, 2010, by and among Erdos City Bayinmengke Liujiaqu Coal
Co., Ltd., a limited liability company formally incorporated under the laws of
the People’s Republic of China (the “Company”), Erdos City Bayinmengke
Investment Group Co., Ltd., a limited liability company formally incorporated
under the laws of the People’s Republic of China (“Equity Holder 1”), Shan Li,
an individual resident of the People’s Republic of China (“Equity Holder 2”),
and Liying Wang, an individual resident of the People’s Republic of China
(“Equity Holder 3”) (Equity Holder 1, Equity Holder 2 and Equity Holder 3 each,
an “Equity Holder” and collectively, the “Equity Holders”), and Songzai
International Holding Group Inc., a corporation incorporated under the laws of
the State of Nevada, USA (the “Buyer”).
 
W I T N E S S E T H:
 
WHEREAS, the Equity Holders own all of the issued and outstanding equity
interests of the Company, which owns the Erdos City Dongsheng District Liujiaqu
Coal Mine located in Liujiaqu, Wanli County, Dongsheng District, Inner Mongolia,
People’s Republic of China (the “Liujiaqu Coal Mine”);
 
WHEREAS, upon and subject to the terms and conditions contained herein, the
Company desires to sell to the Buyer, and the Buyer desires to purchase from the
Company, substantially all of the assets of the Company related to the Liujiaqu
Coal Mine; and
 
WHEREAS, certain defined terms used in this Agreement are set forth in Article
XII below;
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements herein contained, and upon and subject to the terms and
the conditions hereinafter set forth, the parties do hereby agree as follows:
 
ARTICLE I

 
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
 
1.01          Transfer of the Assets.  Upon the terms and subject to the
conditions of this Agreement, at the Closing (as defined herein), the Company
shall sell, convey, assign, and transfer to the Buyer, and the Buyer shall
purchase, accept and take from the Company, all of the assets, properties and
rights of every kind, nature, character and description, whether real, personal
or mixed, whether tangible or intangible, whether accrued, contingent or
otherwise relating to or utilized in connection with the Liujiaqu Coal Mine,
directly or indirectly, in whole or in part, in existence on the date hereof and
any additions thereto on or before the Closing Date, whether or not carried on
the books and records of the Company and wherever located, including, without
limitation, the following assets, properties and rights (such assets, properties
and rights, but specifically not including the Excluded Assets (as defined
herein), being referred to as the “Assets”):
 
(a)           all Real Property (as defined herein);
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           all machinery, equipment, tools, furniture, office equipment,
computer hardware, supplies, materials, vehicles and other items of tangible
personal property of every kind owned or leased by the Company, together with
any express or implied warranty by the manufacturers or sellers or lessors of
any item or component part thereof and all maintenance records and other
documents relating thereto;
 
(c)           all inventories of the Company;
 
(d)           all of the Company’s rights and benefits in and to all contracts,
leases, licenses and other agreements relating to the Liujiaqu Coal Mine, and
all outstanding offers or solicitations made by or to the Company to enter into
any such contract, lease, license or other agreement;
 
(e)           all consents, licenses, registrations or permits issued, granted,
given or otherwise made available to the Company by or under the authority of
any federal, state, local or foreign governmental authority, in each case to the
extent transferable to the Buyer;
 
(f)            all of the intangible rights and property of the Company, going
concern value, goodwill, telephone, telecopy and e-mail addresses and listings;
 
(g)           originals or copies of all of the Company’s business records which
arise from or which are used in connection with the operation of the Liujiaqu
Coal Mine, including lists of suppliers and customers, accounting records
(including ancillary records, paid invoices and work papers related thereto),
correspondence, computer and billing tapes, files, research data and other
records;
 
(h)           all insurance benefits, including rights and proceeds, arising
from or relating to the Assets or the Assumed Liabilities (as defined herein)
prior to the Closing Date;
 
(i)            all claims of the Company against third parties relating to the
Assets, whether choate or inchoate, known or unknown, contingent or
noncontingent; and
 
(j)            all rights of the Company relating to deposits and prepaid
expenses, claims for refunds and rights to offset in respect thereof that do not
constitute Excluded Assets.
 
1.02          Excluded Assets.  Notwithstanding anything herein to the contrary,
the Assets shall not include the following assets, properties and/or rights (the
“Excluded Assets”), which shall remain the property of the Company after the
Closing:
 
(a)           all personnel records and other records that the Company is
required by law to retain in its possession;
 
(b)           all claims for the refund of Taxes (as defined herein) and other
governmental charges of whatever nature; and
 
(c)           all rights of the Company under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
1.03          Liabilities.  It is understood and agreed that the Buyer shall not
assume or become liable for the payment of any debts, liabilities, losses,
accounts payable, bank indebtedness, mortgages or other obligations of the
Company, whether the same are known or unknown, now existing or hereafter
arising, of whatever nature or character, whether absolute or contingent,
liquidated or disputed; provided, however, that if mutually agreed upon by the
parties, at the Closing, the Buyer and the Company may enter into an assignment
and assumption agreement to be executed in a form acceptable to the Buyer (the
“Assignment and Assumption Agreement”), pursuant to which the Buyer would assume
certain specific obligations of the Company arising after the Closing Date under
each of the agreements listed in the Assignment and Assumption Agreement (the
“Assumed Liabilities”).
 
ARTICLE II

 
PURCHASE PRICE; CLOSING
 
2.01         Purchase Price.  The aggregate purchase price for the Assets (the
“Purchase Price”) shall be comprised of the Cash Payment, the Share Issuance,
and the Mining Profit Share, which will be payable as follows:
 
(a)           Cash Payment.  On the Closing Date, the Buyer shall pay to the
Company the sum of Thirty Million Dollars ($30,000,000) (the “Cash Payment”).
 
(b)           Share Issuance.  On the Closing Date, the Buyer shall issue or
caused to be issued to the Company ten million (10,000,000) shares of stock of
Songzai International Holding Group Inc. (the “Share Issuance”), which stock is
traded on The OTC Bulletin Board (OTCBB: SGZH.OB) (the “Songzai
Stock”).  Notwithstanding the foregoing, if the average closing price per share
of Songzai Stock over the 10-day period ending on the day prior to the Closing
Date (the “Songzai Stock Price”) is greater than $7.00 per share, then the
number of shares issued to the Company in respect of the Share Issuance shall be
reduced to that number of shares determined by dividing (i) Seventy Million
Dollars ($70,000,000) by (ii) the Songzai Stock Price, with such number of
shares rounded upward to the next whole number of shares.  By way of example, if
the Songzai Stock Price is $7.25, then the Buyer shall issue 9,655,173 shares of
Songzai Stock to the Company in respect of the Share Issuance ($70,00,000/$7.25
= 9,655,172.41 shares, rounded upward).
 
(c)           Mining Profit Share.  On the Closing Date the Buyer and the
Company will execute a separate written instrument (or instruments) in a form
reasonably acceptable to the Buyer conveying to the Company the ongoing right to
receive thirty percent (30%) of the net profits from the operation of the
Liujiaqu Coal Mine following the Closing Date (the “Mining Profit Share”).  The
parties acknowledge and agree that the Mining Profit Share may be effectuated by
either of the following:
 
(i)           The Buyer may form a new subsidiary (“Newco”) and assign this
Agreement (and all rights and obligations hereunder) to Newco in accordance with
Section 13.04 below.  In such event, Newco would acquire the Assets on the
Closing Date pursuant to the terms of this Agreement and would issue the Company
equity interests in Newco representing thirty percent (30%) of the then
outstanding equity interests.  In such event, the Company will be required to
execute such documents and instruments (including without limitation a
shareholders agreement between and among the shareholders of Newco) as Newco or
the other shareholders of Newco deem reasonably necessary or appropriate
(collectively, the “Newco Governing Documents”); or
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           The Buyer may remain the purchaser of the Assets as provided
hereunder.  In such event, the parties hereto would negotiate and enter into a
separate profit sharing agreement on the Closing Date in a form reasonably
acceptable to the Buyer (the “Profit Sharing Agreement”).
 
2.02          Allocation.  Within 90 days after the Closing Date, the Buyer
shall prepare (or have prepared) and deliver to the Company for the Company’s
review, the Buyer’s proposed allocation of the Purchase Price among the Assets
(the “Proposed Allocation”).  The Buyer and the Company shall thereafter attempt
to reach agreement regarding the allocation of the Purchase Price among the
Assets.  In the event the Buyer and the Company agree as to the allocation of
the Purchase Price among the Assets within thirty (30) days following the date
the Company receives the Proposed Allocation, then the Buyer and the Company
will file their respective income tax returns in the USA and China as applicable
(including Form 8594 in the USA, if applicable) on the basis of such agreed upon
allocation, and neither shall thereafter take a tax return position inconsistent
with such agreed upon allocation unless such inconsistent position shall arise
out of or through an audit or other inquiry or examination by the Internal
Revenue Service or other taxing authority.  In the event the Buyer and the
Company cannot agree as to the allocation of the Purchase Price among the Assets
within such thirty (30) day period, then the Buyer and the Company shall each
make its own good faith allocation of the Purchase Price among the Assets and
shall file its income tax returns in the USA and China as applicable (including
Form 8594 in the USA, if applicable) in a manner consistent with such good faith
allocation.
 
2.03          Manner of Effecting Sale.  The sale, conveyance, transfer,
assignment and delivery of the Assets by the Company to the Buyer shall be
effected by a Bill of Sale in a form reasonably acceptable to the Buyer (and, if
applicable, the Assignment and Assumption Agreement) and such deeds,
endorsements, assignments, transfers and other instruments of transfer and
conveyance in such form, including, without limitation, warranties of title, as
the Buyer or the Buyer’s attorney shall reasonably request.
 
2.04          Closing and Closing Date.  Subject to the satisfaction or waiver
of the conditions set forth herein, the consummation of the purchase and sale of
the Assets (the “Closing”) shall take place at 10:00 a.m. (California time) on
June 30, 2010 in the offices of 17890 Castleton St., #112, City of Industry; CA
91748, USA, or on such other date and at such other time and place as the
parties shall agree in writing (the “Closing Date”).  The Buyer shall commence
to own and control the Assets as of 12:01 a.m. on the Closing Date.
 
2.05          Method of Payment; Currency.  All monetary payments under this
Agreement shall be made in cash or by wire transfer of immediately available
federal funds to an account designated in writing by the party receiving such
payment.  All payments under this Agreement shall be paid in U.S. Dollars.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF EQUITY HOLDERS
 
The Equity Holders, jointly and severally, represents and warrants to the Buyer
as follows:
 
3.01          Power, Authority and Organization of the Equity Holders.  The
Equity Holders have the right, power and capacity to execute, deliver and
perform this Agreement and to consummate the transactions contemplated
hereby.  Equity Holder 1 is a limited liability company, duly organized, validly
existing and in good standing under the laws of the People’s Republic of China
and has all requisite power and authority, corporate or otherwise, to carry on
and conduct its business as it is now being conducted.  The execution, delivery
and performance of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly and validly authorized by all necessary
company action on the part of Equity Holder 1.  This Agreement has been duly and
validly executed and delivered by the Equity Holders and constitutes the Equity
Holders’ legal, valid and binding obligation, enforceable in accordance with its
terms.
 
3.02          No Conflict.  The execution and delivery of this Agreement by the
Equity Holders, the consummation of the transactions contemplated herein by the
Equity Holders, and the performance of the covenants and agreements of the
Equity Holders will not, with or without the giving of notice or the lapse of
time, or both, (a) violate or conflict with any of the provisions of any charter
document of Equity Holder 1; (b) violate, conflict with or result in a breach or
default under or cause termination of any term or condition of any mortgage,
indenture, contract, license, permit, instrument, trust document, or other
agreement, document or instrument to which the Equity Holders are a party or by
which the Equity Holders or any of their properties may be bound; or (c) violate
any provision of law, statute, rule, regulation, court order, judgment or
decree, or ruling of any governmental authority, to which the Equity Holders are
a party or by which the Equity Holders or their properties may be bound.
 
3.03          Ownership of the Company.  The Equity Holders own, in the
aggregate, of record and beneficially, good and valid title to all of the equity
of the Company (the “Equity”), and such Equity (a) is validly issued, fully paid
and nonassessable, (b) is free and clear of any liens, restrictions, claims,
equities, charges, options, rights of first refusal or encumbrances, with no
defects of title whatsoever, and (c) constitutes all of the issued and
outstanding equity of the Company.  The Equity Holders have full and exclusive
power, right and authority to vote the Equity.  The Equity Holders are not a
party to or bound by any agreement affecting or relating to their right to vote
the Equity.
 
3.04          Absence of Other Claims.  No prior offer, issue, redemption, call,
purchase, sale, merger, transfer, involvement in any transfer, negotiation or
other transaction of any nature or kind with respect to any equity of the
Company or Equity Holder 1 has given or may give rise to (a) any valid claim or
action by any person (including, without limitation, any former or present
holder of any of the Equity or any other equity of the Company or Equity Holder
1) which is enforceable against the Company or Equity Holder 1, or the Buyer; or
(b) any valid interest in the Company, and, to the knowledge of the Equity
Holders, no fact or circumstance exists which could give rise to any such right,
claim, action or interest on behalf of any person.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF EACH EQUITY HOLDER
AND THE COMPANY REGARDING THE COMPANY
 
Each Equity Holder and the Company hereby, jointly and severally, represent and
warrant to the Buyer as follows:
 
4.01          Organization and Authorization.
 
(a)           The Company is a limited liability company duly organized, validly
existing and in good standing under the laws of the People’s Republic of China
and has all requisite power and authority, corporate or otherwise, to carry on
and conduct its business as it is now being conducted and to own or lease its
properties and assets, and is duly qualified and in good standing in the
territories in which the operation of its business so require it to be
qualified.
 
(b)           The Company has no subsidiaries, and the Company does not own any
capital stock or other securities or have any other investment in any person or
other entity.
 
(c)           The copies of the charter documents of the Company that have been
previously delivered to the Buyer are the complete, true and correct charter
documents and bylaws of the Company in effect as of the date hereof.  The
minutes of meetings and the stock books of the Company that have previously been
delivered to the Buyer are the complete, true and correct records of directors’
and equity holders’ meetings and equity issuances through and including the date
hereof and, reflect all transactions and other matters required to be reflected
in such records, as well as such other matters customarily contained in records
of such type.
 
(d)           The Company has the right, power and capacity to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby.  The execution, delivery and performance of this Agreement by the
Company, and the consummation of the transactions contemplated hereby, have been
duly authorized by all necessary corporate action on the part of the
Company.  This Agreement has been duly and validly executed and delivered by the
Company and constitutes the Company’s legal, valid and binding obligation,
enforceable in accordance with its terms.
 
4.02          Absence of Other Claims.  There is not outstanding, nor is the
Company bound by, any subscriptions, options, preemptive rights, warrants,
calls, commitments or agreements or rights of any character requiring the
Company to issue or entitling any person or entity to acquire any additional
equity security of the Company, including any right of conversion or exchange
under any outstanding security or other instrument, and the Company is not
obligated to issue or transfer any equity security for any purpose.
 
4.03          No Conflict.  The execution and delivery of this Agreement by the
Company, the consummation of the transactions contemplated herein by the
Company, and the performance of the covenants and agreements of the Company,
subject to fulfillment of the conditions set forth in Section 9.05 hereof, will
not, with or without the giving of notice or the lapse of time, or both, (a)
violate or conflict with any of the provisions of any charter document of the
Company; or (b) violate, conflict with or result in a breach or default under or
cause termination of any term or condition of any mortgage, indenture, contract,
license, permit, instrument, trust document, will, or other agreement, document
or instrument to which the Company is a party or by which the Company or its
properties may be bound; or (c) violate any provision of law, statute,
regulation, court order or ruling of any governmental authority, to which the
Company is a party or by which it or its properties may be bound; or (d) result
in the creation or imposition of any lien, claim, charge, restriction, security
interest or encumbrance of any kind whatsoever upon any asset of the Company.
 
 
6

--------------------------------------------------------------------------------

 
 
4.04          Required Consents and Approvals.  Except as noted by the Company
to the Buyer in writing prior to the Closing Date, no consent or approval is
required by virtue of the execution hereof by the Company or the consummation of
any of the transactions contemplated herein by the Company to avoid the
violation or breach of, or the default under, or the creation of a lien on
assets of the Company pursuant to the terms of, any regulation, order, decree or
award of any court or governmental agency or any lease, agreement, contract,
mortgage, note, license, or any other instrument to which the Company is a party
or to which it or any of its property or assets is subject.
 
4.05          No Violation of Law.  The Company is not, has not been and will
not be (by virtue of any past or present  action, omission to act, contract to
which it is a party or any occurrence or state of facts whatsoever) in violation
of any applicable local, state or federal law, ordinance, regulation, order,
injunction or decree, or any other requirement of any governmental body, agency
or authority or court binding on it, or relating to its property or business or
its advertising, sales or pricing practices (including, without limitation, any
antitrust laws and regulations), and the Company will not hereafter suffer or
incur any loss, liability, penalty or expense (including, without limitation,
attorneys’ fees) by virtue of any such violation.
 
4.06          Financial Statements.  The Company has delivered to the Buyer the
balance sheet of the Company as of April 30, 2010 (the “Balance Sheet”), and the
related statements of income, retained earnings, and cash flows for the
four-month period then ended (the “Financial Statements”).  The Financial
Statements are true, correct and complete and present fairly the financial
position of the Company as of the dates thereof, and the related results of its
operations for the period then ended.  The Financial Statements are true,
correct and complete and present fairly the financial position of the Company as
of the date thereof, and the related results of its operations for the periods
then ended.  The Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis.
 
4.07          No Undisclosed Liabilities.  Except as and to the extent reflected
and adequately reserved against in the Balance Sheet, the Company had no
liability or obligation whatsoever, whether accrued, absolute, contingent or
otherwise.  Since the date on which the Company took possession of the Liujiaqu
Coal Mine, the Company has not incurred any liability or obligation whatsoever,
except for liabilities and obligations incurred by the Company in the Ordinary
Course of Business.
 
 
7

--------------------------------------------------------------------------------

 
 
4.08         Real Property.
 
(a)           The Company has delivered to the Buyer or will deliver to the
Buyer prior to the Closing a complete and accurate list and description of all
the real property that the Company owns or leases, has agreed (or has an option)
to purchase, sell or lease, or may be obligated to purchase, sell or lease
(“Real Property”).  With respect to each parcel of Real Property, the Company
has made available to the Buyer true, correct and complete copies of the deed
evidencing the Company’s ownership of such parcel, each mortgage or other
encumbrance thereon reflected in a written instrument, each instrument (if any)
evidencing a grant by or to the Company of an option to purchase or lease such
parcel, each lease and leasehold mortgage (if any) with respect to such parcel,
and any title policies or commitments and surveys with respect to such parcel.
 
(b)           The Company (i) has good and marketable fee simple title to all of
the Real Property; and (ii) owns such Real Property free and clear of all title
defects or objections, liens, restrictions, claims, charges, security interests,
easements or other encumbrances of any nature whatsoever, including any
mortgages, leases, chattel mortgages, conditional sales contracts, collateral
security arrangements and other title or interest retention arrangements.
 
(c)           No Real Property is subject to (i) any governmental decree or
order (or threatened or proposed order known to the Company) to be sold or taken
by public authority; or (ii) any rights of way, building use restrictions,
exceptions, variances, reservations or limitations of any nature whatsoever, not
of record.
 
4.09         Personal Property.
 
(a)           The Company has delivered to the Buyer or will deliver to the
Buyer prior to the Closing a complete and accurate list and description of all
the personal property that the Company owns or leases, has agreed (or has an
option) to purchase, sell or lease, or may be obligated to purchase, sell or
lease, the net book value of which, as properly reflected in the books and
records of the Company, on an individual, item-by-item basis, exceeds $1,000
(the “Personal Property”).
 
(b)           The Company (i) has good and valid title to all the personal and
mixed, tangible and intangible properties and assets which it purports to own or
which it uses in the conduct of its business, and all the personal properties
and assets reflected, but not shown as leased or encumbered, on the Balance
Sheet (except for inventory and assets sold in the Ordinary Course of Business
and supplies consumed in the Ordinary Course of Business); and (ii) owns such
personal property free and clear of all title defects or objections, liens,
restrictions, claims, charges, security interests, easements, or other
encumbrances of any nature whatsoever, including any mortgages, leases, chattel
mortgages, conditional sales contracts, collateral, security arrangements and
other title or interest retention arrangements.  All properties and assets of
the Company are in the possession of the Company and located at the Liujiaqu
Coal Mine.
 
(c)           The structures and equipment owned or leased by the Company are
structurally sound with no known material defects, are in good and safe
operating condition and repair and are adequate for the uses to which they are
being put.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           The Company has delivered to the Buyer or will deliver to the
Buyer prior to the Closing a complete and accurate list of all leases (including
any capital leases) and lease-purchase arrangements (other than Real Property
leases) pursuant to which the Company leases personal property from others and
which (i) require the Company to pay, for rent and any obligatory improvements,
more than $10,000 in any single year or $25,000 during the entire term of such
lease or lease-purchase arrangement (including any renewal term that the Company
may not avoid by refusing to renew in its sole discretion); or (ii) provide for
a purchase option for a price of more than $10,000.  Such list specifies which
of such leases, if any, are capital leases.  All leases that are required to be
capitalized by GAAP have been so accounted for in the Financial Statements.  The
Company has made available to Buyer a true, correct, and complete copy of each
of the items required to be listed pursuant to the foregoing.
 
4.10          Indebtedness.  The Company has delivered to the Buyer or will
deliver to the Buyer prior to the Closing a complete and accurate list and
description of all instruments or other documents relating to any direct or
indirect indebtedness for borrowed money of the Company, as well as indebtedness
by way of lease-purchase arrangements, guarantees, undertakings on which others
rely in extending credit and all conditional sales contracts, chattel mortgages
and other security arrangements with respect to personal property used or owned
by the Company.  The Company has made available to Buyer a true, correct, and
complete copy of each of the items required to be listed pursuant to the
foregoing.
 
4.11          Litigation.  There are no claims, suits, actions, investigations,
indictments or informations, proceedings or arbitrations, grievances or other
procedures (including grand jury investigations, actions or proceedings, and
product liability and workers’ compensation suits, actions or proceedings)
pending, or to the knowledge of Equity Holders or the Company, threatened,
before any court, commission, arbitration tribunal, or judicial, governmental or
administrative department, body, agency, administrator or official, grand jury,
or any other forum for the resolution of grievances, against the Company or
involving any of its property or business.
 
4.12          Employees.  The Company has no employees.  All construction and
development work in connection with the Liujiaqu Coal Mine is, has been and will
through the Closing Date be performed on behalf of the Company by subcontractors
of the Company.
 
4.13          Labor Disputes.  Neither the Company nor any Equity Holder knows
or has reason to know of any labor strike or other labor trouble actually
pending, being threatened against, or affecting the Company or the construction
or development of the Liujiaqu Coal Mine.
 
4.14          Environmental Matters.
 
(a)           The Company is in full compliance with all applicable
Environmental Laws;
 
(b)           The Company has all permits, licenses and other approvals required
under the Environmental Laws with respect to the Real Property and the
operations thereon;
 
(c)           There are no past, pending or threatened Environmental Claims
relating to the Company’s operations or the Real Property;
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Hazardous Materials have not at any time been present, generated,
used, treated, managed, recycled, stored or Released at, on, in or under, or
transported to or from the Real Property;
 
(e)           Hazardous Materials have not at any time been Released at, on, in
or under any other property in the vicinity or area of the Real Property;
 
(f)           There are not now and never have been any underground storage
tanks located at, on or under the Real Property; there is no asbestos contained
in, forming part of, or contaminating any part of the Real Property; and no
polychlorinated biphenyls (PCBs) are used, stored, located at or contaminate any
part of the Real Property;
 
(g)           There are no pending or threatened Environmental Claims at any
treatment, storage or disposal facility that has received Hazardous Materials
from or generated at the Real Property; and
 
(h)           There are no past or present facts, actions, activities,
circumstances, conditions, occurrences, events or incidents, including the
Release or presence of Hazardous Materials, that could (A) form the basis of an
Environmental Claim against or involving the Company or the Real Property, (B)
cause the Real Property to be subject to any restrictions on or affect its
ownership, occupancy, use or transferability under any applicable Environmental
Law, (C) require the filing or recording of any notice or restriction relating
to the presence of Hazardous Materials in the real estate records in the county
or municipality in which the Real Property is located, other than any customary
disclosure requirements in connection with the transfer of the Real Property, or
(D) prevent or interfere with the construction, operation or maintenance of the
Real Property.
 
4.15          Required Licenses and Permits.  The Company has all licenses,
permits or other authorizations of governmental authorities (including all
construction, development and mining permits) necessary for the construction and
development of the Liujiaqu Coal Mine and the excavation of at least 143 million
tons of coal from the Liujiaqu Coal Mine.  The Company has delivered to the
Buyer a correct and complete list of all such licenses, permits and other
authorizations and has made available to the Buyer true, correct and complete
copies of all such written licenses, permits and authorizations.
 
4.16          Insurance Policies.  The Company has delivered to the Buyer or
will deliver prior to the Closing a complete and accurate list and description
of all insurance policies in force naming the Company, or any contractors
thereof as an insured or beneficiary or as a loss payable payee, or for which
the Company has paid or is obligated to pay all or part of the premiums.  The
Company has made available to Buyer or will make available prior to the Closing
true, correct, and complete copies of each of each such policy.
 
4.17          Suppliers and Customers.  The Company is not engaged in any
dispute with any supplier or customer to the Company.  The Company does not know
or have any reason to believe that the consummation of the transactions
contemplated hereunder will have any adverse effect on the business relationship
of the Company with any such supplier or customer.
 
 
10

--------------------------------------------------------------------------------

 
 
4.18          Contracts and Commitments.  The Company has delivered to the Buyer
or will deliver prior to the Closing a complete and accurate list and
description of the following:
 
(a)           Any agreement or contract that is material to the construction,
development or operation of the Liujiaqu Coal Mine, or to its operations or
prospects;
 
(b)           Any contracts or commitments of the Company that continue for a
period of more than six (6) months from the date hereof or require payments, in
the aggregate, in excess of $25,000;
 
(c)           Any outstanding contract, written or oral, with any officer,
agent, consultant, advisor, salesman, manufacturer’s representative,
distributor, dealer, subcontractor, or broker that is not cancelable by the
Company, on notice of not longer than thirty (30) days and without liability,
penalty or premium of any kind;
 
(d)           Any outstanding loan or loan commitment to any person, and any
factoring, credit line or subordination agreement;
 
(e)           Any power of attorney outstanding or any contract, commitment or
liability (whether absolute, accrued, contingent or otherwise), as guarantor,
surety, co-signer, endorser, co-maker, indemnitor in respect of the contract or
commitment of any other person, corporation, partnership, joint venture,
association, organization or other entity;
 
(f)           Any contracts or agreements with any director, officer or equity
holder of the Company, or with any person related to any such person or with any
company or other organization in which any director, officer, or shareholder of
the Company, or anyone related to any such person, has a direct or indirect
financial interest;
 
(g)           Any contract or agreement containing covenants limiting the
freedom of the Company to compete in any line of business in any geographic area
or requiring the Company to share any profits;
 
(h)           Any contract, agreement or other arrangement entitling any person
or other entity to any profits, revenues or cash flows of the Company or
requiring any payments or other distributions based on such profits, revenues,
or cash flows; and
 
(i)           Any presently existing contract, agreement or other arrangement
that has had or may in the future have a material adverse effect upon the
construction, development or operation of the Liujiaqu Coal Mine.
 
The Company has made available to the Buyer or will make available prior to the
Closing true, correct and complete copies of all contracts, agreements, plans,
leases, policies and licenses referred to above.
 
4.19          Agreements in Full Force and Effect.  All contracts, agreements,
plans, leases, policies and licenses referred to in this Article IV are valid
and binding, and are in full force and effect and are enforceable in accordance
with their terms, except to the extent that the validity or enforceability
thereof may be limited by bankruptcy, insolvency, reorganization and other
similar laws affecting creditors’ rights generally.  Neither the Company nor any
Equity Holder has any knowledge of any pending or threatened bankruptcy,
insolvency or similar proceeding with respect to any party to such agreements,
and no event has occurred which (whether with or without notice, lapse of time
or the happening or occurrence of any other event) would constitute a default
thereunder by the Company, or to the knowledge of the Company or any Equity
Holder, any other party thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
4.20         Absence of Certain Changes and Events.  Since the date on which the
Company took possession of the Liujiaqu Coal Mine, the Company has operated only
in the Ordinary Course of Business, and has not:
 
(a)           suffered any damage or destruction adversely affecting the
construction, development or operation of the Liujiaqu Coal Mine;
 
(b)           incurred, assumed or guaranteed any liability or obligation
(absolute, accrued, contingent or otherwise) other than in the Ordinary Course
of Business;
 
(c)           permitted any of its assets to be subjected to any mortgage, lien,
security interest, restriction, charge or other encumbrance of any kind;
 
(d)           entered into any material commitment or transaction, other than in
the Ordinary Course of Business, affecting the construction, development or
operation of the Liujiaqu Coal Mine; or
 
(e)           agreed in writing, or otherwise, to take any action described in
this Section.
 
4.21           Tax Matters.
 
(a)           Returns Filed and Taxes Paid.  (i) all Returns required to be
filed by or on behalf of the Company have been duly filed on a timely basis and
such Returns are true, complete and correct; (ii) all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto have been paid
in full on a timely basis, and no other Taxes are payable by the Company with
respect to items or periods covered by such Returns (whether or not shown on or
reportable on such Returns) or with respect to any period prior to the date of
this Agreement; (iii) the Company has withheld and paid over all Taxes required
to have been withheld and paid over, and complied with all information reporting
and backup withholding requirements, including maintenance of required records
with respect thereto, in connection with amounts paid or owing to any employee,
creditor, independent contractor, or other third party; and (iv) there are no
liens on any of the assets of the Company with respect to Taxes, other than
liens for Taxes not yet due and payable.  With respect to any period for which
Returns have not yet been filed, or for which Taxes are not yet due and owing,
the Company has made due and sufficient accruals for such Taxes on the Financial
Statements.
 
(b)           Tax Deficiencies; Audits; Statutes of Limitations.  (i) the
Returns of the Company have never been audited by a government or taxing
authority, nor is any such audit in process, pending or threatened (either in
writing or verbally, formally or informally); (ii) no deficiencies exist or have
been asserted (either in writing or verbally, formally or informally) or are
expected to be asserted with respect to Taxes of the Company, and the Company
has not received notice (either in writing or verbally, formally or informally)
or expects to receive notice that it has not filed a Return or paid Taxes
required to be filed or paid by it; (iii) the Company is neither a party to any
action or proceeding for assessment or collection of Taxes, nor has such event
been asserted or threatened (either in writing or verbally, formally or
informally) against the Company or any of its assets; (iv) no waiver or
extension of any statute of limitations is in effect with respect to Taxes or
Returns of the Company; and (v) the Company has disclosed on its federal income
tax returns all positions taken therein that could give rise to a substantial
understatement penalty.
 
 
12

--------------------------------------------------------------------------------

 
 
4.22           Brokerage.  No broker, agent, or finder has rendered services to
the Company or the Equity Holders in connection with the transactions
contemplated under this Agreement.
 
4.23           Disclosure.  No representations, warranties, assurances or
statements by any Equity Holder or the Company in this Agreement and no
statement contained in any document (including the Financial Statements and the
Schedules), certificates or other writings furnished or to be furnished by any
Equity Holder or the Company (or caused to be furnished by any Equity Holder or
the Company) to the Buyer or any of its representatives pursuant to the
provisions hereof contains or will contain any untrue statement of material
fact, or omits or will omit to state any fact necessary, in light of the
circumstances under which it was made, in order to make the statements herein or
therein not misleading.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Company and the Equity Holders
as follows:
 
5.01          Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada, USA and has
all requisite corporate power and authority to effect the transactions
contemplated hereunder.
 
5.02          Authorization.  The Buyer has the right, power and capacity to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution, delivery and performance of this Agreement,
and the consummation of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of the
Buyer.  This Agreement has been duly and validly executed and delivered by the
Buyer and constitutes the Buyer’s legal, valid and binding obligation,
enforceable in accordance with its terms.
 
5.03          No Conflict.  The execution and delivery of this Agreement by the
Buyer, the consummation of the transactions contemplated herein by the Buyer,
and the performance of the covenants and agreements of the Buyer will not, with
or without the giving of notice or the lapse of time, or both, (a) violate or
conflict with any of the provisions of any charter document or bylaw of the
Buyer;  (b) violate, conflict with or result in breach or default under or cause
termination of any term or condition of any mortgage, indenture, contract,
license, permit, instrument, trust document, or other agreement, document or
instrument to which the Buyer is a party or by which the Buyer or any of its
properties may be bound; or (c) violate any provision of law, statute, rule,
regulation, court order, judgment or decree, or ruling of any governmental
authority, to which the Buyer is a party or by which the Buyer or its properties
may be bound.
 
 
13

--------------------------------------------------------------------------------

 
 
5.04          Brokerage.  No broker, agent, or finder has rendered services to
the Buyer in connection with the transactions contemplated under this Agreement.
 
5.05          Songzai Stock.  The shares of Songzai Stock to be issued pursuant
to this Agreement will be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens and encumbrances and adverse claims
other than (a) restrictions imposed by state or federal securities laws or (b)
liens, pledges, options, charges, restrictions or other encumbrances created by
the recipient of such Songzai Stock.  The shares of Songzai Stock to be issued
pursuant to this Agreement will not have been issued in violation of any
preemptive rights or rights of first refusal or similar rights.  The shares of
Songzai Stock to be issued pursuant to this Agreement will be issued pursuant to
an exemption to registration requirements under the federal and applicable state
securities laws, assuming the accuracy of the investor suitability
representations of the Company and each Equity Holder as the recipients of such
Songzai Stock.
 
5.06          SEC Documents.  The Buyer has filed all forms, reports and
documents with the Securities and Exchange Commission (the “SEC”) that have been
required to be filed by it prior to the date hereof (all such forms, reports and
documents, together with all exhibits and schedules thereto, the “SEC
Reports”).  Each SEC Report complied as of its filing date as to form in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the “Securities Act”), or the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), as the case may be, each as in effect on the
date such SEC Report was filed.  True and correct copies of all SEC Reports
filed prior to the date hereof are publicly available in the Electronic Data
Gathering, Analysis and Retrieval (EDGAR) database of the SEC.  As of its filing
date (or, if amended or superseded by a filing prior to the date of this
Agreement, on the date of such amended or superseded filing), each SEC Report
did not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
5.07          Financial Statements.  The financial statements of the Buyer,
including the notes thereto, included in the SEC Documents (the “Buyer Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto as of their respective dates, and were prepared in
accordance with US GAAP applied on a basis consistent throughout the periods
indicated and consistent with each other (except as may be indicated in the
notes thereto or, in the case of unaudited statements included in Quarterly
Reports on Form 10-Q, as permitted by Form 10-Q under the Exchange Act).  The
Financial Statements fairly present in all material respects the consolidated
financial condition and operating results of the Buyer at the dates and during
the periods indicated therein (subject, in the case of unaudited statements, to
normal, recurring year-end audit adjustments).
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
COVENANTS OF THE EQUITY HOLDERS AND THE COMPANY
 
6.01           Pre-Closing Operations of the Company.  The Equity Holders and
the Company hereby covenant and agree that, except as consented to in writing by
the Buyer, pending the Closing, the Company will operate and conduct itself, and
the Equity Holders shall cause the Company to operate and conduct itself, only
in the Ordinary Course of Business.  Pursuant thereto and not in limitation of
the foregoing:
 
(a)           The Company shall continue to construct and develop the Liujiaqu
Coal Mine in accordance with the construction and development plans and
timelines previously provided to the Buyer.
 
(b)           No material contract or commitment of any kind relating to the
Company or the Liujiaqu Coal Mine shall be entered into without the prior
written consent of the Buyer (for purposes hereof, the word “material” shall
refer to any contract or commitment which, if it had been entered into prior to
execution of this Agreement, would have been required to be disclosed to the
Buyer pursuant to Sections 4.09(e), 4.10, 4.16 or 4.18).
 
(c)           The Company shall maintain its assets in their present state of
repair (ordinary wear and tear excepted) and shall preserve the relationships
with the customers, licensors, suppliers, distributors and brokers with whom it
has business relations.
 
(d)           The Company shall not take any of the following actions after the
date of this Agreement without the prior written consent of the Buyer:
 
(i)            Amend any charter document, operating agreement or other
governing document of the Company;
 
(ii)           Solicit or entertain any offer for, or sell or agree to sell, or
participate in any business combination with respect to, any of the equity
securities of the Company;
 
(iii)           Do any act, omit to do any act or permit any act within the
Equity Holders’ or the Company’s control which will cause any representation or
warranty made herein to be untrue as of the Closing or prevent the Equity
Holders or the Company from complying with any obligation contained in this
Agreement or any obligations contained in any contract; or
 
(iv)           Take any affirmative action, or fail to take any reasonable
action within its control, as a result of which any changes or events listed in
Section 4.20 is likely to occur.
 
6.02           Access; Inspection.  From the date of this Agreement through the
Closing Date, the Company shall (a) provide the Buyer and its designees (e.g.,
officers, counsel, accountants, actuaries, and other authorized representatives)
with such information as the Buyer or its designees may from time to time
reasonably request with respect to the Company, the Liujiaqu Coal Mine or the
transactions contemplated by this Agreement; (b) provide the Buyer and its
designees, access during regular business hours and upon reasonable notice to
the books, records, offices, personnel, counsel, accountants and actuaries of
the Company, as the Buyer or its designees may from time to time reasonably
request; and (c) permit the Buyer and its designees to make such inspections of
the Liujiaqu Coal Mine and any records or properties related thereto as the
Buyer may reasonably request.  Any investigation shall be conducted in such a
manner so as not to interfere unreasonably with the construction, development or
operation of the Liujiaqu Coal Mine.  No such investigation shall limit or
modify in any way the Equity Holders’ or the Company’s obligations with respect
to any breach of their representations, warranties, covenants or agreements
contained herein.
 
 
15

--------------------------------------------------------------------------------

 
 
6.03          Interim Financials.  As promptly as practicable after each regular
accounting period ending prior to the Closing Date, the Company will deliver to
the Buyer periodic financial reports in the form which it customarily prepares
for its internal purposes concerning the Company and, if available, unaudited
statements of the financial position of the Company as of the last day of each
accounting period and statements of income and changes in financial position of
the Company for the period then ended.
 
6.04           Transfer Taxes.  All sales or transfer taxes, including but not
limited to, stock transfer taxes, document recording fees, real property
transfer taxes, sales and excise taxes, arising out of or in connection with the
consummation of the transactions contemplated hereby shall be paid by the
Company or the Equity Holders.
 
6.05          Preparation of Supporting Documents.  In addition to such actions
as the Company may otherwise be required to take under this Agreement or
applicable law to consummate this Agreement and the transactions contemplated
hereby, the Equity Holders and the Company shall take such action, shall furnish
such information, and shall prepare, or cooperate in preparing, and execute and
deliver such certificates, agreements and other instruments as the Buyer may
reasonably request from time to time, before, at or after the Closing, with
respect to compliance with obligations of the Buyer, the Equity Holders or the
Company in connection with the transactions contemplated herein.  Any
information so furnished by the Equity Holders or the Company shall be true,
correct and complete in all material respects and shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
 
6.06          Notice of Breach or Potential Breach.  The Equity Holders and the
Company shall promptly notify the Buyer in writing of (a) any change,
circumstance, event, fact or condition that causes or constitutes a breach of
any of the representations or warranties of the Equity Holders or the Company
made as of the date of this Agreement, (b) the occurrence after the date of this
Agreement of any change, circumstance, event, fact or condition that would cause
or constitute a breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or the
Company’s or any Equity Holder’s discovery of, such change, circumstance, event,
fact or condition, or (c) any change, circumstance, event, fact or
condition  which prevents or is reasonably likely to prevent the Equity Holders
or the Company from complying with any of their obligations hereunder.  Should
any such change, circumstance, event, fact or condition require any change or
update to any Schedule or list provided to the Buyer in accordance with this
Agreement, the Company and the Equity Holders shall promptly deliver to the
Buyer a supplement to such Schedule or list specifying such
change.  Notwithstanding the foregoing, no such notice or disclosure pursuant to
this Section 6.06 shall affect any of the Buyer’s rights under Article IX,
Article X or Article XI.
 
 
16

--------------------------------------------------------------------------------

 
 
6.07          Acquisition Proposals.  Prior to the Closing or the termination of
this Agreement, the Company and the Equity Holders shall not, and shall not
permit the Company or any officer, director, employee or agent of the Company to
(a) solicit, initiate or encourage submission of proposals or offers, or accept
any offers, from any person or entity relating to any acquisition or purchase of
all or a material amount of the assets of, or any equity interest in, or any
merger, consolidation or business combination with, the Company (an “Acquisition
Proposal”), or (b) participate in any discussions or negotiations regarding, or
furnish to any other person or entity any information with respect to, or
otherwise cooperate in any way with or assist, facilitate or encourage any
Acquisition Proposal by any other person or entity.  The Company and/or the
Equity Holders shall notify the Buyer in writing of any Acquisition Proposal
within twenty-four hours of receipt or awareness of such Acquisition
Proposal.  Such notification shall specify, in reasonable detail, the terms of
such Acquisition Proposal
 
6.08          Development Costs, Taxes, Utilities, Assessments and Similar
Adjustments.
 
(a)           The Company and the Equity Holders shall be responsible for the
payment of all costs and expenses, including without limitation taxes and
utilities charges, related to the construction and development of the Liujiaqu
Coal Mine, whether incurred before or after the Closing Date.  In furtherance of
the foregoing, the Company, the Equity Holders and the Buyer will negotiate in
good faith a Development Agreement to be entered into among the parties as of
the Closing Date (the “Development Agreement”).
 
(b)           The Company and the Equity Holders shall be responsible for the
payment of the following, whether incurred before or after the Closing Date:
 
(i)             all federal, state and other taxes imposed upon the Company’s
net income from the transactions contemplated hereunder (including but not
limited to federal taxes based upon depreciation recapture and federal taxes
based upon the recapture of investment tax credit);
 
(ii)            taxes payable by the Company on gross income from the sale of
the Assets to the Buyer hereunder;
 
(iii)           all sales and use taxes imposed on the purchase, sale, use or
transfer of property by the Company prior to and as a result of the Closing;
 
(iv)           any penalties, interest, or similar charges with respect to the
foregoing taxes enumerated in this Section; and
 
(v)            realty transfer taxes imposed on the conveyance of the Real
Property, as well as any filing or recording fees or mortgage taxes applicable
to such transfer.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
COVENANTS OF THE PARTIES
 
The Company, the Equity Holders and the Buyer, respectively, hereby covenant to
and agree with one another as follows:
 
7.01          Approvals of Third Parties; Satisfaction of Conditions to
Closing.  The Company, the Equity Holders and the Buyer will use their
reasonable, good faith efforts, and will cooperate with one another, to secure
all necessary consents, approvals, authorizations and exemptions from
governmental agencies and other third parties, including, without limitation,
all consents required by Sections 9.04 and 9.05 hereof.  If any consent or
approval is not obtained prior to or on the Closing Date, and such consent or
approval relates to the transfer or assignment to the Buyer of a lease, contract
or other agreement that constitutes an Asset (a “Company Contract”), the Company
shall hold such Company Contract in trust for the use and benefit of the Buyer,
and shall take such other action as may be reasonably requested by the Buyer in
order to place the Buyer in the same position as if such consents or approvals
had been obtained.  The Company and the Equity Holders will use their
reasonable, good faith efforts to cause or obtain the satisfaction of the
conditions specified in Article IX.  The Buyer will use its reasonable, good
faith efforts to cause or obtain the satisfaction of the conditions specified in
Article VIII.
 
7.02          Confidentiality.
 
(a)           The Company and the Equity Holders shall hold in confidence and
not directly or indirectly use, copy, reveal, report, publish, disclose or
transfer any Confidential Information to any person or entity except as
necessary to carry out its obligations under this Agreement, or utilize any of
the Confidential Information for any purpose not explicitly authorized
hereunder, except that the Company and the Equity Holders may disclose
Confidential Information to their employees, consultants and financial and legal
advisors  (hereinafter “Consultants”), provided such Consultants have a need to
know and have executed nondisclosure agreements obligating such Consultants to
keep the Confidential Information confidential, or are otherwise bound by
similar confidentiality obligations.  The limitations contained in this Section
7.02 shall be effective upon the Closing and shall remain in effect for two (2)
years following the Closing Date.
 
(b)           In the event the Company or any of the Equity Holders becomes
legally compelled to disclose any of the Confidential Information, such party
will provide to the Buyer prompt notice so that the Buyer may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Section 7.02.  In the event that such protective order or other remedy is
not obtained, or compliance with the provisions of this Section 7.02 is waived,
such party will furnish only that portion of the Confidential Information which
is legally required, and to the extent requested by the Buyer, will exercise its
best efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.
 
(c)           The injury that Disclosing Party will suffer in the event of a
breach of any covenant or agreement contained herein by the Company or any of
the Equity Holders cannot be compensated by monetary damages alone, and the
parties therefore agree that the Buyer, in addition to and without limiting any
other remedies or rights which it may have either under this Agreement or
otherwise, shall have the right to obtain an injunction against the Company or
any of the Equity Holders, as applicable, from any court of competent
jurisdiction, enjoining any such breach.  The covenants and agreements contained
in this Section 7.02 shall inure to the benefit of, and may be enforced by, the
Buyer and its successors and assigns.
 
 
18

--------------------------------------------------------------------------------

 
 
7.03          Employee Benefits Plans.  The Buyer shall not adopt, assume or
otherwise become responsible for, either primarily or as a successor employer,
any assets or liabilities of any employee benefit plans, arrangements,
commitments or policies currently provided by the Company.  If and to the extent
that the Buyer is deemed by law or otherwise to be liable as a successor
employer for such purposes, the Company and the Equity Holders shall jointly and
severally indemnify the Buyer for the full and complete costs, fees and other
liabilities which result.
 
7.04          Casualty.  The Company shall bear the risk of any loss or damage
or destruction to any of the Assets from fire or other casualty or cause at all
times prior to the Closing.  Upon the occurrence of any loss or damage to any
material portion of the Assets as a result of fire, casualty, or other causes
prior to the Closing, the Company shall immediately notify the Buyer of the same
in writing, stating with particularly the extent of loss or damage incurred, the
cause thereof, if known, and the extent to which restoration, replacement, and
repair of the Assets lost or destroyed will be reimbursed under any insurance
policy with respect thereto.  The Buyer shall have the option, but not the
obligation, exercisable within ten (10) days after receipt of such notice from
the Company, to:
 
(a)           Postpone the Closing until such time as such Assets have been
completely repaired, replaced, or restored;
 
(b)           Elect to consummate the Closing and accept the Assets in their
“then” condition, in which event the Company shall assign to the Buyer all
rights under any insurance claim covering the loss and pay over to the Buyer any
proceeds under any such insurance policy theretofore received by the Company
with respect thereto; or
 
(c)           Terminate this Agreement, whereupon this Agreement shall be of no
further force or effect and neither the Company nor the Buyer shall have any
further rights, duties, or obligations hereunder, except as set forth in
Section 11.02 hereof.
 
7.05          Condemnation.  If prior to the Closing any of the Company’s real
property shall have been taken by condemnation in any proceeding by a public
authority or other body vested with the power of eminent domain or shall have
been acquired by a public or quasi-public body for public purposes, or if
condemnation proceedings therefor shall have been instituted, the Company shall
give the Buyer prompt notice of such occurrence.  If such condemnation takes, or
proposes to take, all of the Company’s real property, the Buyer may terminate
this Agreement by giving the Company notice to such effect within ten (10) days
after the Company’s notice to the Buyer of such occurrence, with the date of the
Closing to be extended, if necessary, to provide such a ten (10) day period.  If
the Buyer shall so elect to terminate this Agreement, the parties hereto shall
have no further rights, duties, or obligations hereunder, except as set forth in
Section 11.02 hereof.  If the taking or proposed taking is to include such
portion of the Company’s real property as shall, in the Buyer’s judgment,
materially and substantially interfere with the Buyer’s intended uses of the
Assets, then the Buyer may terminate cancel this agreement by giving the Company
written notice to such effect within ten (10) days after receipt of the
Company’s notice of such occurrence, with the date of the Closing to be
extended, if necessary, to provide such ten (10) day period.  If the Buyer shall
so elect, this Agreement shall be terminated and the parties hereto shall have
no further rights, duties, or obligations hereunder, except as set forth in
Section 11.02 hereof.  If this Agreement is not terminated as provided above,
this Agreement shall remain in full force and effect and the purchase
contemplated herein, less any portion of the Company’s real property taken by
eminent domain or condemnation, or sold in lieu thereof, shall be consummated
without reduction of the Purchase Price.  In such event, the Company shall, at
the Closing, assign, transfer, and set over unto the Buyer all of the Company’s
right, title and interest in and to any awards or proceeds paid or payable for
such taking or sale in lieu thereof.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
CONDITIONS TO OBLIGATIONS OF THE EQUITY HOLDERS
AND THE COMPANY
 
Each of the obligations of the Equity Holders and the Company to be performed
hereunder shall be subject to the satisfaction (or waiver by the Company) at or
prior to the Closing Date of each of the following conditions:
 
8.01          Representations and Warranties Accurate at Closing Date.  Each of
the Buyer’s representations and warranties contained in this Agreement shall be
accurate in all material respects as of the date of this Agreement and as of the
Closing Date with the same force and effect as though made on and as of the
Closing Date; the Buyer shall have complied in all material respects with the
covenants and agreements set forth herein to be performed or complied with by it
on or before the Closing Date; and the Buyer shall have delivered to the Company
a certificate dated the Closing Date and signed by its duly authorized officer
to all such effects, and confirming such other matters as may be reasonably
requested by the Company.
 
8.02          Litigation.  No suit, investigation, action or other proceeding
shall be pending or overtly threatened against the Company or the Buyer before
any court or governmental agency which has resulted in the restraint or
prohibition of any such party, or could, in the reasonable opinion of counsel
for the Company, result in the obtaining of material damages or other relief
from any such party, in connection with this Agreement or the consummation of
the transactions contemplated hereby.
 
8.03          Required Governmental Approvals.  All governmental authorizations,
consents and approvals necessary for the valid consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  All applicable governmental pre-acquisition filing, information
furnishing and waiting period requirements shall have been met or such
compliance shall have been waived by the governmental authority having authority
to grant such waivers.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
CONDITIONS TO OBLIGATIONS OF THE BUYER
 
The obligations of the Buyer to be performed hereunder shall be subject to the
satisfaction (or waiver by the Buyer) on or before the Closing Date of each of
the following conditions:
 
9.01          Representations and Warranties Accurate at Closing Date.  Each of
the representations and warranties of Equity Holders and the Company contained
in this Agreement shall be accurate in all material respects as of the date of
this Agreement and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (provided that each of the
representations and warranties of the Equity Holders and the Company in Sections
qualified by materiality shall be accurate in all respects as of the date of
this Agreement and as of the Closing Date with the same force and effect as
though made on and as of Closing Date); the Equity Holders and the Company shall
have performed and complied in all respects with the respective covenants and
agreements set forth herein to be performed or complied with by each of them on
or before the Closing Date; and the Equity Holders and the Company shall have
delivered to the Buyer a certificate signed on behalf of the Company by its
President and on behalf of the Equity Holders by their duly authorized
representatives to all such effects, and confirming such other matters as may be
reasonably requested by the Buyer.
 
9.02           No Material Change.  The Company shall not have suffered any
material adverse change since the date of this Agreement (whether or not such
change is referred to or described in any Schedule) in its business, prospects,
financial condition, working capital, assets, liabilities (absolute, accrued,
contingent or otherwise), reserves or operations.
 
9.03          Litigation.  No suit, investigation, action or other proceeding or
claim shall be pending or overtly threatened against the Buyer, any Equity
Holder or the Company before any court or governmental agency, which has
resulted in the restraint or prohibition of any such party, or, in the
reasonable opinion of the  Buyer or its counsel, could result in the obtaining
of material damages or other relief from any such party, in connection with this
Agreement or the consummation of the transactions contemplated hereby.
 
9.04          Required Governmental Approvals.  All governmental authorizations,
consents and approvals necessary for the valid consummation of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect.  All applicable governmental pre-acquisition filing, information
furnishing and waiting period requirements shall have been met or such
compliance shall have been waived by the governmental authority having authority
to grant such waivers.
 
9.05          Other Necessary Consents.  The Equity Holders and the Company
shall have obtained all consents and approvals required to be reported to the
Buyer pursuant to Section 4.04.  With respect to each such consent or approval,
Buyer shall have received written evidence, satisfactory to it, that such
consent or approval has been duly and lawfully filed, given, obtained or taken
and is effective, valid and subsisting.
 
 
21

--------------------------------------------------------------------------------

 
 
9.06          Opinion of Counsel to the Equity Holders and the Company.  The
Buyer shall have received from counsel to the Equity Holders and the Company an
opinion, dated the Closing Date, in a form acceptable to the Buyer.
 
9.07          Actions by the Company.  The Board of Directors of the Company
shall have approved this Agreement, and authorized its execution, delivery and
performance by the Company.
 
9.08          Due Diligence Review.  Representatives of the Buyer shall have
completed the due diligence review of the operations, condition (financial and
other), prospects, assets and liabilities of, and other matters related to, the
Company and its business to the Buyer’s satisfaction.
 
9.09          Financing.  The Buyer shall have secured third party financing of
at least Thirty Million Dollars ($30,000,000) on terms satisfactory to the Buyer
in order to finance the transactions contemplated by this Agreement.
 
9.10          Real Property Title Insurance.  The Buyer shall have obtained at
its expense a title insurance policy insuring the Buyer that the Buyer has good,
valid and marketable title in fee simple absolute to the Real Property, free and
clear of all title defects or objections, liens, claims, charges, security
interests or other encumbrances of any nature whatsoever, except as described in
such policies and which are reasonably acceptable to the Buyer and except for
Permitted Liens, and containing an endorsement insuring that any knowledge of
title defects on the part of the Equity Holders or the Company on or prior to
the Closing will not be attributed to the Buyer.
 
9.11          Newco Governing Documents; Profit Sharing Agreement.  The parties
shall have executed and delivered the Newco Governing Documents or the Profit
Sharing Agreement, as the case may be, in forms acceptable to the Buyer.
 
9.12          Development Agreement.  The parties shall have executed and
delivered the Development Agreement on terms acceptable to the Buyer.
 
9.13          Certificates.  The Company shall have delivered to the Buyer:
 
(a)           Certificates of the Secretary or Assistant Secretary of Equity
Holder 1 and the Company (i) attaching and certifying copies of the resolutions
of its board of directors, authorizing the execution, delivery and performance
of this Agreement and the other documents, instruments and certifications
required or contemplated hereby, (ii) certifying the name, title and true
signature of each officer of the Equity Holders and the Company executing or
authorized to execute this Agreement and the other documents, instruments and
certifications required or contemplated hereby, and (iii) attaching and
certifying a true, correct and complete copy of the bylaws of each of the Equity
Holders and the Company; and
 
(b)           Copies of the articles or charter of Equity Holder 1 and the
Company certified by the Secretary of State of the jurisdiction of its
incorporation and by its Secretary or Assistant Secretary
 
 
22

--------------------------------------------------------------------------------

 
 
 
9.14     Documents Satisfactory in Form and Substance.  All agreements,
certificates, opinions and other documents delivered by the Equity Holders and
the Company to the Buyer hereunder shall be in form and substance satisfactory
to the Buyer and its counsel, in the exercise of their reasonable judgment.
 
ARTICLE X

 
INDEMNIFICATION
 
10.01    Indemnification Generally.
 
(a)  Except as otherwise limited by this Article X, the Equity Holders and the
Company shall, jointly and severally, indemnify, reimburse and hold harmless the
Buyer and any successor or assigns thereof, and their respective officers,
directors, employees, consultants and agents (the “Protected Parties”), from and
against any and all claims, losses, liabilities, damages, costs (including court
costs) and expenses (including reasonable attorneys’ and accountants’ fees)
(hereinafter “Loss” or “Losses”) asserted against, imposed upon, suffered by or
incurred by any of the Protected Parties as a result of, or with respect to, or
arising from (i) any breach or inaccuracy of any representation or warranty of
the Equity Holders or the Company set forth in this Agreement, whether such
breach or inaccuracy exists or is made on the date of this Agreement or as of
the Closing Date; (ii) any breach or inaccuracy of any representation or
warranty of the Equity Holders or the Company set forth in any certificate or
other document delivered pursuant hereto or in connection herewith, including
the certificate to be provided to the Buyer pursuant to Section 9.01 hereof,
without regard to the materiality qualification contained in such certificate;
(iii) any breach of or noncompliance by the Equity Holders or the Company with
any covenant or agreement of the Equity Holders or the Company contained in this
Agreement; (iv) any and all liabilities and obligations arising out of any
breach by the Company of any agreement assumed by the Buyer at the Closing by
written instrument executed by the Buyer pursuant to this Agreement; and (v) the
construction and development of the Liujiaqu Coal Mine.
 
(b)  Further, the Equity Holders and the Company shall, jointly and severally,
indemnify, reimburse and hold harmless the Protected Parties from and against
any and all Environmental Claims or other damages, costs or expenses arising out
of, imposed upon, incurred by or asserted against any of the Protected Parties
in connection with or in any way relating to environmental conditions in, on,
at, under, above or around the Real Property as of the Closing Date, including,
without limitation, by reason of (i) the presence, use, generation, treatment,
storage, recycling or management of any Hazardous Material at, in, on or under
the Real Property by any person, (ii) the Release into the environment or the
transport of Hazardous Materials to, from, in, on, at, under, above or around
the Real Property, (iii) the violation of or noncompliance with any
Environmental Law in connection with the Real Property, and (iv) any loss of or
damage to any property, natural resources or the environment, or death of or
injury to any person, resulting from or relating to any Hazardous Material that
is or was present, used, generated, treated, stored, recycled, managed,
transported to or from or Released in, on, at, under, above or around the Real
Property.
 
 
23

--------------------------------------------------------------------------------

 
 
10.02   Indemnity Claims.  The representations and warranties of the Equity
Holders and the Company contained herein or in any certificate or other document
delivered pursuant hereto or in connection herewith shall not be extinguished by
the Closing but shall survive the Closing for, and all claims for
indemnification in connection therewith shall be asserted no later than, two (2)
years after the Closing Date; provided that, notwithstanding the foregoing,
(a) claims with respect to Losses arising out of or related in any way to (i)
any breach of or inaccuracy in the representations and warranties contained in
Article III hereof, and (ii) the matters described in Sections 10.01(a)(iii),
(iv) and (v) and 10.01(b), may be made without limitation, except as limited by
law; and (b) claims with respect to Losses arising out of or related in any way
to (i) any breach of or inaccuracy in the representations and warranties
contained in Section 4.05 hereof (insofar as such representations and warranties
relate to any federal, state, or local antitrust law or regulation),
Section 4.14 hereof, and Section 4.21 hereof, and (ii) claims made by third
parties against any of the Protected Parties with respect to any of the matters
described in Section 10.01 hereof, may be made until, and shall be made no later
than, thirty (30) days after the expiration of the applicable statute of
limitations with respect thereto (the matters described in clauses (a) and (b)
being referred to as “Surviving Matters”).  The covenants and agreements of the
Equity Holders and the Company contained herein shall survive without limitation
as to time except as may be otherwise specified herein.
 
10.03    Threshold.  Except for claims made in connection with a breach of the
representations and warranties contained in Article III or Sections 4.01, 4.02,
4.03, 4.14, 4.21 or 4.22, the Buyer shall make no claim against the Equity
Holders or the Company for indemnification under Section 10.01(a)(i) or (ii)
hereof for a breach of a representation or warranty contained herein unless and
until the aggregate amount of such claims against the Equity Holders and the
Company exceeds $100,000 (the “Threshold”) in which event the Buyer may claim
indemnification for the full amount of all such claims.  Notwithstanding
anything to the contrary contained herein, the amount of any claim with respect
to Surviving Matters shall not be applied or included with other claims to
determine whether the Threshold has been reached.  Further, all Losses which
would have given rise to a claim for indemnity under Section 10.01(a)(i) or (ii)
hereof but for any materiality qualification contained in any representation or
warranty shall be included with other claims to determine whether the Threshold
has been reached.
 
10.04    Cap.  Notwithstanding anything to the contrary contained herein, in no
event shall the aggregate liability of the Equity Holders and the Company under
this Article X for Losses suffered or incurred by any of the Protected Parties
exceed the Purchase Price; provided, however, that there shall be no limit on
the aggregate liability of the Equity Holders and the Company under this Article
X with respect to:  (a) Losses suffered or incurred as a result of a breach of
the representations contained in Article III or Sections 4.01, 4.02, 4.03, 4.14,
4.21 or 4.22; (b) Losses arising out of or related in any way to the matters
described in Section 10.01(b); or (c) a breach of any representation or warranty
arising out of fraud or willful misconduct on the part of the Company or the
Equity Holders.
 
10.05   Notice of Claim.  The Buyer shall notify the Equity Holders and the
Company, in writing, of any claim for indemnification, specifying in reasonable
detail the nature of the Loss, and, if known, the amount, or an estimate of the
amount, of the liability arising therefrom.  The Buyer shall provide to the
Equity Holders and the Company as promptly as practicable thereafter such
information and documentation as may be reasonably requested by the Equity
Holders and the Company to support and verify the claim asserted, so long as
such disclosure would not violate the attorney-client privilege of the Buyer.
 
 
24

--------------------------------------------------------------------------------

 
 
10.06   Defense.  If the facts pertaining to a Loss arise out of the claim of
any third party, or if there is any claim against a third party (other than a
Protected Party) available by virtue of the circumstances of the Loss, the
Equity Holders and/or the Company (as applicable, the “Indemnifying Party”) may
assume the defense or the prosecution thereof by prompt written notice to the
Buyer and the affected Protected Party, including the employment of counsel or
accountants, at its cost and expense.  The Buyer and the affected Protected
Party shall have the right to employ counsel separate from counsel employed by
the Indemnifying Party in any such action and to participate therein, but the
fees and expenses of such counsel employed by the Buyer and the affected
Protected Party shall be at their expense.  The Indemnifying Party shall not be
liable for any settlement of any such claim effected without its prior written
consent, which shall not be unreasonably withheld; provided that if the
Indemnifying Party does not assume the defense or prosecution of a claim as
provided above within thirty (30) days after notice thereof from any Protected
Party, the Buyer and the affected Protected Party may settle such claim without
the Indemnifying Party’s consent.  The Indemnifying Party shall not agree to a
settlement of any claim which provides for any relief other than the payment of
monetary damages or which could have a material precedential impact or effect on
the business or financial condition of any Protected Party without the Buyer’s
and the affected Protected Party’s prior written consent.  Whether or not the
Indemnifying Party chooses to so defend or prosecute such claim, all the parties
hereto shall cooperate in the defense or prosecution thereof and shall furnish
such records, information and testimony, and attend such conferences, discovery
proceedings, hearings, trials and appeals, as may be reasonably requested in
connection therewith.  The Indemnifying Party shall be subrogated to all rights
and remedies of any Protected Party, except to the extent they apply against
another Protected Party.
 
10.07    Right to Indemnification Not Affected by Knowledge.  The right to
indemnification, payment of damages or other remedy based on the
representations, warranties, covenants, and obligations in this Agreement and
the other documents and certificates delivered pursuant to this Agreement will
not be affected by any investigation conducted with respect to, or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with, any such representation,
warranty, covenant or obligation.  The waiver of any condition based on the
accuracy of any representation or warranty, or on the performance of or
compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants and obligations.
 
10.08    Set-off.  The Buyer shall be entitled to set-off any amount or right it
may be entitled to hereunder against any amount, right or obligation owed to the
Company under this Agreement or any other agreement entered into in connection
herewith, including without limitation the Newco Governing Documents or the
Profit Sharing Agreement.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
TERMINATION PRIOR TO CLOSING
 
11.01    Termination of Agreement.  This Agreement may be terminated at any time
prior to the Closing:
 
(a)  By the mutual written consent of Buyer, the Company and Equity Holders;
 
(b)  By the Company and the Equity Holders in writing, without liability, if the
Buyer shall (i) fail to perform in any material respect its agreements contained
herein required to be performed by it on or prior to the Closing Date, or (ii)
materially breach any of its representations, warranties or covenants contained
herein, which failure or breach is not cured within ten (10) days after the
Company and the Equity Holders have notified Buyer of their intent to terminate
this Agreement pursuant to this subparagraph (b);
 
(c)  By the Buyer in writing, without liability, if either the Company or any of
the Equity Holders shall (i) fail to perform in any material respect their
agreements contained herein required to be performed by them on or prior to the
Closing Date, or (ii) materially breach any of their representations, warranties
or covenants contained herein, which failure or breach is not cured within ten
(10) days after the Buyer has notified the Company and the Equity Holders of its
intent to terminate this Agreement pursuant to this subparagraph (c);
 
(d)  By either the Company, the Equity Holders or the Buyer in writing, without
liability, if there shall be any order, writ, injunction or decree of any court
or governmental or regulatory agency binding on the Buyer, the Equity Holders or
the Company, which prohibits or restrains the Buyer, the Equity Holders or the
Company from consummating the transactions contemplated hereby, provided that
the Buyer, the Equity Holders and the Company shall have used their reasonable,
good faith efforts to have any such order, writ, injunction or decree lifted and
the same shall not have been lifted within 30 days after entry, by any such
court or governmental or regulatory agency;
 
(e)  By either the Company, the Equity Holders or the Buyer, in writing, without
liability, if for any reason the Closing has not occurred by September 30, 2010
other than as a result of the breach of this Agreement by the party attempting
to terminate the Agreement; or
 
(f)  By the Buyer, in writing, without liability, if the Buyer, in its sole
discretion, (i) is not satisfied with the findings of its inspections and due
diligence review of the Real Property or the operations, condition (financial
and other), prospects, assets and liabilities of, and other matters related to,
the Company and its business, including without limitation the construction,
development and prospective operation of the Liujiaqu Coal Mine, or (ii)
determines that the parties will not be able to agree to the Newco Governing
Documents, the Profit Sharing Agreement, the Development Agreement, or any other
agreement or instrument to be negotiated and delivered in connection with this
Agreement on terms acceptable to the Buyer.
 
11.02    Termination of Obligations.  Termination of this Agreement pursuant to
this Article XI shall terminate all obligations of the parties hereunder, except
for the obligations under Sections 7.02, 11.02, 13.08 and 13.10 hereof;
provided, however, that termination pursuant to subparagraphs (b), (c) or (e) of
Section 11.01 hereof shall not relieve a defaulting or breaching party from any
liability to the other party hereto.
 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE XII
 
DEFINED TERMS; INTERPRETATION OF AGREEMENT
 
12.01    Defined Terms.
 
(a)  “Confidential Information” shall mean any data or information, without
regard to form, concerning the Liujiaqu Coal Mine or its operations that is of
value and is not generally known to the general public or to others in the
mining industry.  To the extent consistent with the foregoing, Confidential
Information includes, but is not limited to, lists (whether in written form or
otherwise) of any information about the executives and employees, marketing
techniques, price lists, pricing policies, business methods, and contracts and
contractual relations relating to the Liujiaqu Coal Mine; provided that
Confidential Information shall not include any materials or information of the
types specified above to the extent that such materials or information: (A) are
or become publicly known or generally utilized by others engaged in the same
business or activities as those undertaken at the Liujiaqu Coal Mine; or (B) are
furnished to others by the Buyer with no restriction on disclosure.  Failure to
mark any of the Confidential Information as confidential shall not affect its
status as Confidential Information under this Agreement.
 
(b)  “Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, causes of action, suits, investigations, obligations,
liabilities, losses, proceedings, decrees, judgments, penalties, fines, fees,
demands, demand letters, orders, directives, claims (including any claims
involving liability in tort, strict, absolute or otherwise), liens, notices of
noncompliance or violation, and legal and consultant fees and costs of
investigations or proceedings, relating in any way to any Environmental Law or
the presence or Release (or alleged presence or Release) into the environment of
any Hazardous Material on, at or from the Real Property (hereinafter “Claims”)
including, without limitation, and regardless of the merit of such Claim, any
and all Claims by any governmental or regulatory authority or by any third party
or other person for enforcement, mitigation, cleanup, removal, response,
remediation or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive or declaratory relief pursuant to any
Environmental Law or any alleged injury or threat of injury to human health,
safety, natural resources or the environment.
 
(c)  “Environmental Laws” shall mean all present and future federal, state and
local laws, statutes, ordinances, regulations, codes, policies, rules,
directives, orders, decrees, permits, licenses, approvals, authorizations,
criteria, guidelines, covenants, deed restrictions, treaties, conventions, and
rules of common law now or hereafter in effect, and in each case as amended, and
any judicial or administrative judgment, opinion or interpretation thereof,
relating to the regulation or protection of human health, safety, natural
resources or the environment, including, without limitation, laws and
regulations (and all other items recited above) relating to the use, treatment,
storage, management, handling, manufacture, generation, processing, recycling,
distribution, transport, Release or threatened Release of or exposure to any
Hazardous Material.
 
 
27

--------------------------------------------------------------------------------

 
 
(d)  “Hazardous Materials” shall mean, collectively, any substance, material,
product, derivative, compound, mixture, mineral, chemical, waste, medical waste
or gas, in each case whether naturally occurring, human-made or the by-product
of any process, including but not limited to petroleum or petroleum products (A)
that is now or hereafter becomes defined or included within the definition of a
“hazardous substance,” “hazardous waste,” “hazardous material,” “toxic
chemical,” “toxic substance,” “hazardous chemical,” “extremely hazardous
substance,” “pollutant,” “contaminant,” or any other words of similar meaning
under any Environmental Law, (B) exposure to which or the presence, use,
generation, treatment, Release, transport or storage of which is now or
hereafter prohibited, limited, restricted or regulated under any Environmental
Law or by any governmental or regulatory authority, or (C) that could require
investigation, response or remediation, or could support the assertion of any
Environmental Claim.
 
(e)  “Knowledge”.  As used herein, the terms “Equity Holders’ knowledge” and “to
the knowledge of the Equity Holders” with respect to the Equity Holders shall
mean the knowledge of any Equity Holders (and where the Equity Holder is a
corporation any director or officer of such Equity Holder) following due and
diligent inquiry, and the terms “the Company’s knowledge” or “to the knowledge
of the Company” shall mean the knowledge of any director or officer of the
Company following due and diligent inquiry.
 
(f)  “Ordinary Course of Business” means, with respect to actions and operations
conducted by the Company, actions and operations that are (a) consistent with
the past practices of the Company, (b) taken in the ordinary course of the
normal, day-to-day operations of the Company, (c) not required to be authorized
by the Board of Directors or other governing body of the Company, and (d)
similar in nature and magnitude to actions and operations customarily taken,
without any authorization by the Board of Directors or other governing body, in
the ordinary course of the normal, day-to-day operation of other companies that
are in the same line of business as the Company.
 
(g)  “Release” shall mean the release, deposit, disposal or leakage of any
Hazardous Material at, into, upon or under any land, water or air, or otherwise
into the environment, including, without limitation, by means of burial,
disposal, discharge, emission, injection, spillage, leakage, seepage, leaching,
dumping, pumping, pouring, escaping, emptying, placement and the like.
 
(h)  “Taxes” shall mean all taxes, however denominated, including any interest,
penalties or other additions to tax that may become payable in respect thereof,
imposed by any federal, territorial, state, local or foreign government or any
agency or political subdivision of any such government, which taxes shall
include, without limiting the generality of the foregoing, all income or profits
taxes (including, but not limited to, federal income taxes and state income
taxes), payroll and employee withholding taxes, unemployment insurance, social
security taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise
taxes, gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes, stamp taxes, environmental taxes, transfer taxes,
workers’ compensation and other governmental charges, and other obligations of
the same or of a similar nature to any of the foregoing, which the Company is
required to pay, withhold or collect.
 
 
28

--------------------------------------------------------------------------------

 
 
(i)  “Returns” shall mean all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
 
12.02   Language.  This Agreement is signed in duplicates in both Chinese and
English languages, and each party shall hold one original copy for each
language.  Notwithstanding the foregoing, if there is any conflict between the
two languages, the English version of this Agreement shall prevail.
 
12.03    Including.  Words of inclusion shall not be construed as terms of
limitation herein, so that references to “included” matters shall be regarded as
non-exclusive, non-characterizing illustrations.
 
12.04    Gender and Number.  Where the context requires, the use of a pronoun of
one gender or the neuter is to be deemed to include a pronoun of the appropriate
gender, singular words are to be deemed to include the plural, and vice versa.
 
12.05    References.  Whenever reference is made in this Agreement to any
Article, Section, Schedule or Exhibit, such reference shall be deemed to apply
to the specified Article or Section of this Agreement or the specified Schedule
or Exhibit to this Agreement.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.01    No Liens Created.  This Agreement shall not be construed to create any
lien or encumbrance on any of the Assets, or to create any rights in any third
persons or to indicate that the Buyer is assuming any liabilities of the Company
except as specifically provided for in the Assignment and Assumption Agreement
(if applicable).
 
13.02    Entire Agreement.  This Agreement (including the Schedules and
Exhibits, which are incorporated herein) constitutes the sole understanding of
the parties with respect to the subject matter hereof; provided, however, that
this provision is not intended to abrogate any other written agreement between
the parties executed with or after this Agreement.
 
13.03    Amendment.  No amendment, modification or alteration of the terms or
provisions of this Agreement shall be binding unless the same shall be in
writing and duly executed by the parties hereto.
 
13.04    Parties Bound by Agreement; Successors and Assigns.  The terms,
conditions and obligations of this Agreement shall inure to the benefit of and
be binding upon the parties hereto and the respective successors and assigns
thereof.  Without the prior written consent of the Buyer, neither the Equity
Holders nor the Company may assign its or their rights, duties or obligations
hereunder or any part thereof to any other person or entity.  The Buyer may
assign its rights and duties hereunder in whole or in part (before or after the
Closing) to one or more entities, including without limitation a “Newco”
subsidiary as contemplated by Section 2.01(c) above.
 
 
29

--------------------------------------------------------------------------------

 
 
13.05   Counterparts and Facsimile.  This Agreement may be executed in multiple
counterparts, each of which shall for all purposes be deemed to be an original
and all of which, when taken together, shall constitute one and the same
instrument. This Agreement may be executed and delivered by facsimile.
 
13.06    Headings.  The headings of the Sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
13.07    Modification and Waiver.  Any of the terms or conditions of this
Agreement may be waived in writing at any time by the party which is entitled to
the benefits thereof.  No waiver of any of the provisions of this Agreement
shall be deemed to or shall constitute a waiver of any other provision hereof
(whether or not similar).
 
13.08        Expenses.  Except as otherwise provided herein, the Equity Holders,
the Company and the Buyer shall each pay all costs and expenses incurred by each
of them, or on their behalf respectively, in connection with this Agreement and
the transactions contemplated hereby, including fees and expenses of their own
financial consultants, accountants and counsel.
 
13.09    Notices.  Any notice, request, instruction or other document to be
given hereunder by any party hereto to any other party hereto shall be in
writing and sent by facsimile or delivered personally or sent by registered or
certified mail (including by overnight courier or express mail service), postage
or fees prepaid,
 
if to Equity Holders or the Company to:
Erdos City Bayinmengke Investment Group Co., Ltd.
34 N YiJinHuoLuoXi St.,
Dongsheng District, Erdos City
China
Attention:   Mr. Shan Li
   
if to Buyer to:
Songzai International Holding Group Inc.
17890 Castleton St., #112
City of Industry; CA 91748, USA
Fax: (626) 965-0080
Attention:   Mr. Hongwen Li
   
with a copy to:
McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street
Atlanta, Georgia  30308
Fax: (404) 527-4198
Attention:  Thomas Wardell, Esq.

 
 
30

--------------------------------------------------------------------------------

 
 
or at such other address for a party as shall be specified by like notice.  Any
notice sent by facsimile shall be deemed to have been duly given to the party to
whom it is sent upon written confirmation of receipt, provided that a copy of
such fax is delivered personally or mailed to the recipient within one business
day of the date of the fax, in the manner herein provided. Any notice which is
delivered personally in the manner provided herein shall be deemed to have been
duly given to the party to whom it is directed upon actual receipt by such party
or the office of such party.  Any notice which is addressed and mailed in the
manner herein provided shall be conclusively presumed to have been duly given to
the party to which it is addressed at the close of business, local time of the
recipient, on the fourth business day after the day it is so placed in the mail
or, if earlier, the time of actual receipt.
 
13.10   Governing Law; Jurisdiction.  This Agreement is executed by the Buyer in
and shall be construed in accordance with and governed by the laws of the State
of California, USA without giving effect to the principles of conflicts of law
thereof.  Each of the parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement or the transactions contemplated
hereby, or for recognition and enforcement of any judgment in respect hereof,
brought by the other party hereto or its successors or assigns may be brought
and determined in state or federal courts sitting in the State of California,
USA, and each party hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the nonexclusive jurisdiction of the aforesaid courts.  Each
party hereto hereby irrevocably waives, and agrees not to assert, by way of a
motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (c) to the fullest extent permitted by applicable law, that (i) the suit,
action or proceeding in any such court is brought in an inconvenient forum,
(ii) the venue of such suit, action or proceeding is improper, and (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts.
 
13.11   Public Announcements.  No public announcement shall be made by any
person with regard to the transactions contemplated by this Agreement without
the prior consent of the Company, the Equity Holders and the Buyer; provided
that either party may make such disclosure if advised by counsel that it is
legally required to do so.  The Company, the Equity Holders and the Buyer will
discuss any public announcements or disclosures concerning the transactions
contemplated by this Agreement with the other parties prior to making such
announcements or disclosures.
 
13.12   No Third-Party Beneficiaries.  With the exception of the parties to this
Agreement and the Protected Parties, there shall exist no right of any person to
claim a beneficial interest in this Agreement or any rights occurring by virtue
of this Agreement.
 
13.13   Severability.  In case any one or more of the provisions contained in
this Agreement should be found by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any respect against any party hereto, such
invalidity, illegality, or unenforceability shall only apply to such party in
the specific jurisdiction where such judgment shall be made, and the validity,
legality, and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby, except that this Agreement shall
not be reformed in any way that will deny to any party the essential benefits of
this Agreement, unless such party waives in writing its rights to such benefits.
 
 
31

--------------------------------------------------------------------------------

 
 
13.14   Further Assurances.  Each of the parties hereto will use its reasonable
good faith efforts to take all actions and to do all things necessary, proper or
advisable following the Closing to consummate and effectuate the transactions
contemplated by this Agreement.
 
13.15   Enforcement.  The parties agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specified terms.  It is accordingly agreed that the
parties shall be entitled to specific performance of the terms hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
(Signatures appear on following page)
 
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the date first above written.
 

  BUYER:         Songzai International Holding Group Inc.   By:   /s/ Hongwen Li
   
Name: Hongwen Li
Title:Chief Executive Officer
              EQUITY HOLDERS:         Erdos City Bayinmengke Investment Group
Co., Ltd.           By: /s/ Shan Li     Name: Shan Li     Title: Chairman and
Chief Executive Officer                /s/ Shan Li     Shan Li              
 /s/ Liyin Wang                                                              
Liying Wang                     COMPANY:         Erdos City Bayinmengke Liujiaqu
Coal Co., Ltd.               By: /s/ Shan Li    
Name: Shan Li
Title: Chief Executive Officer

 
 
 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

--------------------------------------------------------------------------------

 